—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Appelman, J.), rendered September 23, 1992, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claims of prosecutorial misconduct do not warrant reversal. However, our affirmance of the defendant’s conviction should not be taken as an approval of prosecutorial comments which we find excessive and inappropriate. On the contrary, we affirm, notwithstanding those comments, because proof of the defendant’s guilt was overwhelming (see, People v Staley, 130 AD2d 601).
We have considered the defendant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Miller, Santucci and Florio, JJ., concur.